Citation Nr: 0407615	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  96-40 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Jeffery J. Wood, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had approximately eight years of active duty, to 
include the periods from March 1976 to February 1978, and 
from September 1982 to November 1985.

This appeal arises from a May 1996 decision by the Detroit, 
Michigan Regional Office (RO) which denied the veteran's 
claim for service connection for a back disorder.  The 
veteran appealed, and in December 2000 the Board denied the 
claim.  

Following the Board's December 2000 decision, the appellant 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  In April 2001, while his case was pending at the 
Court, the VA's Office of General Counsel filed a Motion 
requesting that the Court vacate the Board's decision and 
remand the appellant's claim for readjudication.  This Motion 
was initially opposed by the appellant's counsel, however, in 
October 2001 the appellant's counsel filed a "supplemental 
response" indicating that he no longer opposed the Motion.  
In November 2001, the Court issued an Order vacating the 
Board's December 2000 decision.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


REMAND

In this case, upon the return of the claims file to the Board 
from the United States Court of Appeals for Veterans Claims 
("Court") following the Court's November 2001 Order, the 
Board undertook additional development on this claim, 
pursuant to authority granted by 38 C.F.R. § 20.901(a).  
Specifically, the Board requested a Veterans Hospital 
Administration (VHA) medical opinion.  A VHA opinion was 
obtained, and has been associated with the claims file.  The 
veteran was then provided with a copy of the opinion, and was 
notified that he had 60 days to respond with additional 
argument or evidence.  Id.  The 60-day time period recently 
expired.  

However, a review of the Motion shows that it states that a 
remand is required because VA must address its duty to notify 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), to include VA's duty 
to notify claimants of the information necessary to 
substantiate their claims.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran has never been 
provided with a letter notifying him of the provisions of the 
Veterans Claims Assistance Act of 2000, as it pertains to the 
issue on appeal, and the appellant has not waived his right 
to receive such notice.  See Janssen v. Principi, 15 Vet. 
App. 370 (2001) (per curiam).  This notice must be provided 
by the RO.  See Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(invalidating the regulation which empowered the Board to 
issue written notification of the VCAA).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

2.  The RO should readjudicate the issue 
on appeal, to include consideration of 
the VHA opinion that was received without 
a waiver of originating agency review.  
If the determination remains unfavorable 
to the appellant, a supplemental 
statement of the case should be issued 
and the appropriate period for response 
provided.  The appeal should then be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


